Citation Nr: 0833867	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  06-00 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than February 2, 
2004 for the assignment of a 10 percent rating for status 
post comminuted fracture distal tuft left thumb.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from August 1985 to 
May 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 Decision Review Officer decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted an increased rating of 10 
percent for status post comminuted fracture distal tuft left 
thumb, effective February 2, 2004.  

The veteran was represented by the Washington State 
Department of Veterans Affairs earlier in this appeal, but 
this organization revoked power of attorney in March 2005 
noting that the veteran had been submitting information and 
claims directly to Disabled American Veterans.  The record 
does not show that the veteran has appointed another 
representative.


FINDING OF FACT

An increased rating claim for status post comminuted fracture 
distal tuft left thumb was received by the RO on February 2, 
2004; the veteran did not file an increased rating claim 
prior to this date; and it was not factually ascertainable 
within one year prior to February 2, 2004 that the veteran's 
service-connected thumb disability warranted an increased 
rating.


CONCLUSION OF LAW

An effective date earlier than February 2, 2004 is not 
warranted for the assignment of a 10 percent disability 
rating for status post comminuted fracture distal tuft left 
thumb.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code 5228 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in February 2004 and June 2004 regarding his 
increased rating claim for a left thumb disability.  The RO 
provided the appellant with general notice of the evidence 
necessary to substantiate an earlier effective date in 
January 2006, subsequent to the initial adjudication.  While 
the January 2006 notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was not 
subsequently readjudicated, but the veteran did not submit 
any additional evidence.  No fundamental unfairness has been 
shown as a result of the untimely notification. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

Although the notification did not advise the veteran of the 
laws regarding degrees of disability ratings, no new 
disability rating will be assigned as the claim for an 
earlier effective date is denied below.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained a medical opinion as to the 
severity of the thumb disability.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO granted service connection for status post comminuted 
fracture distal tuft left thumb in February 1989 assigning a 
0 percent evaluation, effective May 24, 1988, which is the 
day after the veteran's discharge from service.  It was noted 
that the veteran failed to report for a VA examination but 
that the service medical records had shown the thumb was 
well-healed with some subjective complaints of tenderness to 
compression and decreased sensation to pin prick in the left 
distal thumb.

The veteran filed an increased rating claim for the thumb 
disability in February 2004.  In February 2005, the RO 
granted an increased rating of 10 percent for status post 
comminuted fracture distal tuft left thumb, effective 
February 2, 2004.  The veteran asserts that he is entitled to 
an earlier effective date because he did not know he was only 
rated 0 percent disabling, and he did not receive notice of 
the VA examination that he missed in 1988.  He also indicates 
that the thumb disability impairment has been continuous 
since service and thus, the effective date of his increased 
rating should be the date of his discharge from service.

The effective date for a grant of service connection for 
disability compensation is the "day following separation 
from active service or date entitlement arose if claim is 
received within 1 year after separation from service; 
otherwise, date of receipt of claim, or date entitlement 
arose, whichever is later." 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date for awards based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor." 38 U.S.C.A. § 5110(a).  For increased 
ratings in particular, the effective date of an award will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if the claim is 
received within 1 year from such date otherwise, date of 
receipt of claim. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see Hazan v. Gober, 10 Vet. App. 511 (1997); see 
also Servello v. Derwinski, 3 Vet. App. 196 (1992).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
C.F.R. § 3.152.  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit. 38 C.F.R. § 3.1(p).  "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA. 38 C.F.R. § 
3.1(r).  An informal claim is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155(a).

VA is required to look to all communications from the 
appellant which may be interpreted as applications or claims 
- formal and informal - for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits. 
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement. 38 C.F.R. § 
3.157.  Once a formal claim for compensation has been 
allowed, receipt of a report of examination by VA, or 
evidence from a private physician, will be accepted as an 
informal claim for benefits.  In the case of examination by 
VA, the date of examination will be accepted as the date of 
receipt of a claim.  The provisions of the preceding sentence 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established, or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination.  In the case of evidence from a private 
physician, the date of receipt of such evidence by VA will be 
accepted as the date of the claim. Id.

The RO granted an increased rating of 10 percent for status 
post comminuted fracture distal tuft left thumb based on a VA 
examination dated in March 2004, which demonstrated loss of 
27 degrees of flexion secondary to pain at the tip of the 
thumb after repeated flexion.  The veteran was able to touch 
the thumb to each finger up and back without any limitation.  
X-rays showed an old fracture deformity of the thumb with no 
evidence of radiopaque foreign body or degenerative joint 
disease.  The diagnosis was mild irregularity of the tuft of 
the thumb status post crush type fracture of the distal tuft 
of the left hand.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5228, limitation of 
motion of the major or minor thumb warrants a 10 percent 
evaluation with a gap of one to two inches (2.5 to 5.1 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  Even though the veteran 
could reportedly touch the thumb to each finger, he had 
significant limitation of motion in the left thumb after 
repetitive movement.  Pain on movement is one of the factors 
in considering impairment in disabilities involving the 
joints.  See 38 C.F.R. § 4.45.

The RO assigned an effective date of February 2, 2004 for the 
10 percent rating based on the date the RO received the 
veteran's increased rating claim.  See 38 C.F.R. § 3.1(r).  
There is no medical evidence within one year of this claim 
showing that a 10 percent rating was warranted.  Thus, it was 
not factually ascertainable at any time during the year prior 
to February 2, 2004 that a 10 percent rating was appropriate.

While the veteran's assertions that he did not receive notice 
of a VA examination that was scheduled in 1988 and that the 
impairment in his thumb has been consistent since service 
have been considered, those factors do not constitute a basis 
for an earlier effective date.  As noted, a claim in the form 
prescribed by the Secretary of Veterans Affairs must be filed 
in order for benefits to be paid.  38 C.F.R. § 3.152.  The 
veteran requested that his examination scheduled in 1988 be 
postponed to a later date in August 1988, that his previous 
compensation claim be postponed in January 1989, and also 
requested a copy of his claims file in October 2003, but 
there is no indication that he wanted to file an increased 
rating claim prior to February 2004.

The preponderance of the evidence is against the claim for an 
effective date earlier than February 2, 2004 for the 
assignment of a 10 percent rating for status post comminuted 
fracture distal tuft left thumb; there is no doubt to be 
resolved; and an earlier effective date is not warranted.   
Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an effective date earlier than February 2, 
2004 for the assignment of a 10 percent rating for status 
post comminuted fracture distal tuft left thumb is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


